BISTLINE, Justice,
dissenting.
It will not surprise the trial bar that the author of today’s majority opinion was the sole lamenting dissenter in Sines v. Appel, 103 Idaho 9, 644 P.2d 331 (1982), but the bar may well be startled to see three other members so readily joining the opinion. It may neither surprise nor startle anyone that the majority are unmindful of our recent Houser case1 where this same Supreme Court experienced no trouble in simply assuming that the same Commission properly applied a statute where the record was absolutely devoid of any indication that it had been considered — which was painstakingly pointed out in my own opinion in that case. The record in this case is not similarly devoid, however, and the majority’s opinion is somewhat lacking in accuracy wherein it declares to the unsuspecting reading public that the Commission summarily denied Argonaut’s motion for reconsideration. Quite the contrary is the truth of the matter. In my experiences I have encountered summary dispositions, and in my present position I have observed many. A two week consideration of a motion before ruling upon it is not, in my book at least, a summary disposition. More than *341that, however, I have always understood that where a clear-cut issue of law can only be decided one way or the other, the determination will necessarily be for one party or the other. Fifty times a year, give or take a few, this Court receives petitions for rehearing from our own decisions and from decisions of the Court of Appeals. Ninety to ninety-five percent of those petitions are ruled upon by a single word — “Denied.” In some instances the single word is “Granted” —and in no instance does the Court deign to explain its reasoning — often in the face of exceptionally well written and compelling petitions. Those who want to fathom the Court’s rationale decendi, if there is one, must glean it from reading the petition and measuring the value of the Court’s opinion against the content of the petition. Such is often true where the Court on appeal reviews an order sustaining a motion to dismiss, and order granting or denying a motion for a new trial, and an order granting a summary judgment.
Today the majority tosses into the wheels of the administration a monkey wrench— one which reverses the process, notwithstanding that the only issue is one of law, and which this Court will ultimately decide one day. Why not now? See my separate opinions in the recent cases of Comegys2 and Grant.3 Is it necessary that this Court know the reasoning processes by which the Commission concluded that Argonaut’s motion was not well taken? I think not. Not for one moment is it to be expected that the five legal minds on the Supreme Court will subvert their own judgment of the law, as they think the law should be, to a commission of three, only one of whom is certified as being learned in the law — not forgetting the other two have nothing to guide them but wisdom, experience, and integrity.
The issue presented to the Commission was indeed novel — so novel in fact that so far as is known, no other surety or employer has heretofore ever advanced it. It is not a difficult issue. Even the majority opinion, as presently written, acknowledges that if Mr. Gomez continued in employment that it would have to be at a job, such as was offered which “was compatible with the work restrictions on heavy lifting described by Dr. Porter; that the job was considered light work consisting of custodial duties and minor maintenance” — which in ordinary parlance translates into janitor, watchman, or both. The same thing would as readily be so if Gomez had been fitted with two artificial hip joints, or had he lost three fingers from one hand, or perhaps suffered a frozen shoulder or elbow joint. The Commission here concluded that Gomez by reason of an industrial accident in covered employment had a 25% impairment. That impairment is not challenged on this appeal. It is sneered at by Argonaut, and lampooned in the majority opinion, but it has not been challenged. Notwithstanding that the only issue on the appeal is Argonaut’s claim that Gomez has forfeited away the award which the Commission — -not as a gratuity or as a beneficence — in its application of the legislature’s law says is due a working man who in his employment is by industrial injury deprived of some of his bodily members or bodily functions. Make no mistake about it. That is what is involved here. What is not involved is the weekly compensation a man is entitled to following injury up until the time he can return to work, fully, or part-time. To urge that a man who either believes he can no longer work or even cares to no longer work gives up, by way of forfeiture, the outright loss of a leg, or the full use of a sturdy back which has well served him for approximately sixty years, is such a monstrous proposition that little wonder it has not been heretofore urged. If, while drawing temporary benefits following injury, a worker turns down suitable employment, such is a different matter, and I would be *342among the first to say, “No work, no pay.” I will not be among the last to say that a working man can be lawfully held to have forfeited away that little which the law says shall be his when on the job he loses a hand or an eye, or from back injury has “unrelenting back pain aggravated by activity.” Commissions Finding of Fact V, based on accepted testimony of attending physician. I will not be the last because I will never succumb to such an absurdity, perhaps to some extent because of growing up steeped in notions of Idaho opinions which have always held forfeitures in disfavor. Here, the proposition before the Court being that we should forfeit away that which the law (through the Commission) gives Mr. Gomez for his bodily impairment and resultant disability, I very much question the constitutionality of the construction of a statute in that manner. We ought not forget that the working man, ere the advent of the Workmen’s Compensation Act, was not disabled from suing his employer for his injuries suffered on the job. Some suits he would win; more he would lose; but ever he had the right to make the try, even though the odds against him were fearful. An enlightened legislature took that right away, and for his disability gave him the “sure and certain relief” which has been the promise of the law. I little doubt that those who would now forfeit away the gold which he is paid for a lost arm, an eye, or a bad back, would also claim the right to have forfeited away a personal injury damage award recovered before the Act by a man who believed he could no longer do gainful work, or, perhaps did not care to do so, especially when the offer came from the very employer against whom he was claiming, and there was no reason to believe other than that the job of custodian might be abolished once settlement was made. Under the circumstances of this case, many may see the majority opinion as being a bit on the gullible side. Even so, no matter which way the ball may eventually bounce, there is no reason to procrastinate, and no logic in demanding of the Commission that it detail its reasoning in finding Argonaut’s motion without merit. If the majority are of a disposition to wreak a forfeiture upon Mr. Gomez, it is suspected that he would prefer now as well as later. Equally, there is no reason for a majority opinion which as I read it seems to intimate that the Commission should not have found impairment and awarded disability on the subjective complaints the claimant made to his doctor, and his therapist, and a rehabilitation worker all of whom treated claimant for the physical problems he had. The majority’s portrayal of the nature of the evidence which satisfied the Commission had nothing whatever to do with the single ■ issue presented on appeal. That single issue was equally well presented to the Commission by both Argonaut and Mr. Gomez — so well indeed that it is difficult to comprehend the Commission’s denial of Argonaut’s motion as being said to have been summarily rendered.
The brief which Argonaut submitted to the Commission went directly to the heart of its contention, and I deem it appropriate to lay out salient portions of it in order to dispel any thought that the Commission ruled summarily, off the top of its head, and without hearing and considering the arguments and authority of counsel for the parties. Prefatorily, however, I emphasize that the Commission did not award any temporary benefits after the time that Dr. Porter certified that his treatment of Mr. Gomez was concluded and he could return to light work. At stake here is Argonaut’s contention that Mr. Gomez should be stripped of the award for his permanent disability. So positioned, I extract the salient passages from Argonaut’s brief laid before the Commission:
“Defendants submit that the Commission has totally failed to apply or consider the provisions of Section 72-403, Idaho Code. That section specifically provides ‘if a partially disabled employee refuses to seek suitable work or refuses ... to work after suitable work is offered to ... or secured for him, he shall not be entitled to any compensation.’
“The foregoing statute is unambiguous. We have no particular argument with the *343Commission’s findings insofar as it applies to this issue....
“... Simply stated, we are confronted now with a case where a claimant has no objective medical findings (Dr. Porter testified that if he were to rate him on objective medical findings, the rating would be zero). (Dr. Porter’s deposition, page 12, line 20-25) The Commission acknowledges by its findings that the claimant is able to perform janitorial or custodial work of the nature offered by the employer and is able to perform similar type work to that offered him. That the doctor released the claimant for that type of work, the work having been totally evaluated by what we assumed to be a competent and qualified Rehabilitation Counselor (one employed by the Industrial Commission). The claimant not only had failed to establish that he could not subjectively perform the work, however, it is found without conflict, that the claimant won’t even attempt it.
“On the basis of the foregoing the Commission rules that the claimant is entitled to some $13,500.
“Section 72-403, Idaho Code, specifically provides that where a partially disabled employee refuses to work after suitable work is offered to him shall ‘not be entitled to any compensation.’
“In this case he was released for the work, the work was obtained for him, the employer offered it to him and he refused it. The decision in this case clearly should be in conformance with the application of the statute cited. The claimant should ‘not be entitled to any compensation.’ There is simply no justification in failing to apply this statutory provision.
SUMMARY
“Since the Supreme Court of the State of Idaho has adopted the ‘odd lot doctrine’ it has become fashionable for employees with back sprains and no objective medical findings to seek an impairment rating based upon subjective complaints. The next step is to then establish through a counselor, taking into consideration the subjective complaints, that the claimant now has a ‘disability rating’ of something in the neighborhood of 50-60% as compared to the whole man. In this case the claimant went a little farther contending that he was totally and permanently disabled with this back sprain even though no doctor, including his own doctor, could find anything wrong with him to substantiate these subjective complaints.
“Unlike most of these cases which come before the Commission, the defendant came forth with the testimony of the Industrial Commission Rehabilitation Counselor who in this case was able to do his job. He worked with the employer and he worked with the claimant’s doctor. He found out from the doctor the restrictions that were placed upon the claimant and was able to find work within those restrictions which the doctor recommended the claimant get into. Had the claimant followed his doctor’s advice and cooperated with the Rehabilitation Counselor, the claimant’s permanent disability would have been little or nothing.
“However, in order to avoid such an inhumane result, the claimant simply refused to even attempt to do the work. By proceeding in that fashion, the claimant has now received from the Commission the decision giving him some $13,500. In other words, 25% as compared to the whole man. All of this is done even in face of Section 72-403, Idaho Code, which specifically provides that where suitable work is offered and the claimant refuses it, he shall receive no compensation.
“It is difficult to understand a system which places a premium on a claimant who, without any objective medical findings, can simply refuse to accept employment offered to him through the very system which is being supported by the workmen’s compensation system and work which his own doctor has cleared through the vocational counselor.
“Such a result is not only undesirable, it is absolutely unwarranted.”
*344R. pp. 59-62.
It is thus to be noted that Argonaut, while initially conceding no fault with the findings of the Commission, and while contending that the statute forfeits away a claimant’s disability award where the claimant declines to take or try light work, nevertheless, is essentially arguing against the award, the essence of which is the unique proposition that “Had the claimant followed his doctor’s advice and cooperated with the Rehabilitation Counselor, the claimant’s permanent disability would have been little or nothing.” Exactly how this would have cured the permanent disability to the back is not further explained or suggested.
The brief submitted by Mr. Gomez supplied the Commission with a resume of the statutory law and Supreme Court decisions:
“Defendant in this Motion for Reconsideration cites Idaho Code 72 — 403 and contends that based upon this statute, Mr. Gomez, although he has sustained permanent physical impairment and disability as a result of his industrial accident of June 7th, 1979, is not entitled to any compensation whatsoever. The statute cited by the Defendant was enacted by the Idaho State Legislature in 1917 and the language thereof has never been modified.
“Both prior and subsequent to the 1971 recodification of the Idaho Workmen’s Compensation Law, weekly compensation benefits were and are available at a reduced rate for a partially disabled claimant. Idaho Code § 72 — 408 provides as follows:
“ ‘Income benefits for both total and partial disability during the period of recovery shall be paid to the disabled employee subject to deduction on account of a waiting period and subject to the maximum-minimum limit set forth in Section 72-409 as follows:
(3) Partial disability. For partial disability during the period of recovery an amount equal to sixty per cent (60%) of his decrease in wage-earning capacity.’
Under the old code, I.C.A. 43-1112, the statute provided:
“ ‘Where the injury causes partial disability for work, the employer, during such disability and for a period not exceeding 150 weeks, shall pay the injured workman a weekly compensation equal to fifty-five per cent of the difference between his average weekly wages before the accident and the weekly wages he is able to earn thereafter ....’”
“I find no Idaho cases interpreting Idaho Code 43-1117, now I.C. § 72-403 but it appears clear that such statute had no application to benefits provided under I.C.A. 43-1113 — the statute which set forth compensation rates and benefits for scheduled losses of the human anatomy. In Peterson’s Estate vs. J.R. Simplot Company, et al., 83 Idaho 120, 358 P.2d [587] 1961, the Idaho State Supreme Court held:
“ ‘that specific indemnity for permanent injury less than total must be paid without limitation or condition “in addition to all other compensation.”.’
“Further, the Idaho State Supreme Court, in the same case, ruled that a specific indemnity award was of the nature of a judgment for liquidated damages and the right to enforce payment survived death. The present permanent partial impairment and disability statute, Idaho Code § 72 — 430 likewise provides that the benefits therein set forth shall be paid in addition to other benefits payable during the period of recovery and likewise provides that said benefits shall not abate or be lost because of death, Idaho Code § 72-431. Thus, it would appear that the clear legislative intent was to continue the availability of permanent partial disability and impairment benefits to an employee injured less than total ‘without limitation or condition.’.
“Assuming arguendo that Idaho Code § 72-403 has application to an award of benefits for permanent partial disability and impairment then it must follow that such statute would have application for *345so long as the Industrial Commission retains jurisdiction of the claim; that is, the Industrial Commission would necessarily retain jurisdiction before and subsequent to the time of an award; and thus, a claimant who had received an award would remain under surety surveillance and his benefits for partial disability and impairment would remain subject to forfeiture at any time the surety was able to establish that the claimant had refused to seek suitable work or neglected to work after said work was offered to him. The application, therefore, of Idaho Code § 72-403 to an award for permanent disability would affect the finality of said award and would subject the same to motions for modification upon grounds other than those set forth in Idaho Code § 72-719 — which statute limits the Commission in reducing an award for permanent partial disability and impairment for the reasons only of: (a) change in the nature and extent of employee’s injury or disablement or; (b) fraud. There is no reference in Idaho Code § 72-719 for forfeiture of benefits because an employee failed or refused or neglected to seek suitable work. Second, application of Idaho Code § 72 — 403 to benefits for permanent partial disability and impairment would effectuate forfeiture of said benefits for a claimant who had means of support other than his personal labor and elected for a period of time to not re-enter the labor force.
“Therefore, in conclusion, it is respectfully submitted that the decision of the Industrial Commission as it now stands is correct and that Idaho Code § 72-403 has application only to partial disability benefits provided for in Idaho Code § 72-408 Sub-Paragraph 3 and has no application to an award for permanent partial impairment or disability.”
R., pp. 65-68.
A reply brief furnished by Argonaut to the Commission simply returned to the thesis of its first brief:
“If we understand the reasoning of the claimant, it goes something like this. The claimant is injured and receives temporary total disability benefits. Claimant is rated for permanent physical impairment. Claimant is then screened by the Division of Rehabilitation of the Industrial Commission, who, in coordination with the employer and attending physician, finds work for the claimant. The claimant decides to refuse to attempt to do the work. The permanent physical impairment rating given by the attending physician is 10% as compared to the whole man, however, acknowledging that if based upon objective medical findings, it would be zero. In other words, the rating is not based upon any objective medical findings that are abnormal. There is a psychoneurotic reaction equivalent to the permanent physical impairment of 5% as compared to the whole man. No statement is necessary for the condition. Further specialists examining the claimant find no permanent physical impairment relative to the back injury which is alleged. Under the foregoing circumstances, if the claimant returns to work, it would be at essentially the same wage he was making before the injury. The claimant decides not to return to work and instead, gets $13,500 which is equivalent to a disability of 25% as compared to the whole man.
“The foregoing reads something like Alice In Wonderland. Yet, it is not. Rather, it is Gomez under the Idaho Workmen’s Compensation Laws of the State of Idaho.”
R„ p. 71.
It is thus seen that Argonaut’s request for an outright forfeiture of the entire award predicated upon the Commission’s established impairment rating was simply Argonaut’s inordinate dismay at a Commission’s award based on subjective complaints, coupled with his former employer’s apparent willingness to make a job for Mr. Gomez, at least when and while the claim was pending. Absent the tender of a written contract of employment — of which there is no evidence or intimation — most trial attorneys would be expected to remain somewhat skeptical of a job offer from the very *346employer whose rate stood to be affected by' the outcome of pending litigation. For my part, I see considerable merit indeed in that portion of the Gomez brief which points out that working men are not always impoverished Mexican Nationals, but, on the contrary, often have other and substantial income to the point that they simply decline to push a straw broom when it hurts — or even when it does not hurt. Involuntary servitude has not been a part of The American Scene for a great, great many years.
An afterthought on Catch 22:—
A document entitled Job Analysis, dated April 5, 1980, and prepared on the letterhead of Argonaut Insurance Company shows the job title of “Custodian” with duties of “Cleanup-minor maintenance.” This was sent to Dr. Porter and apparently influenced his signing of a certificate that Mr. Gomez could return to light work or school on April 14, 1980 — both of which documents are in the record.
Mr. Thorleif Rangen, Vice President of Rangen’s, Inc., testified to his participation in the preparation of the Job Analysis, and stated that he was “willing to rehire Mr. Gomez within the restrictions placed on him by Dr. Porter,” adding that Mr. Gomez did not contact him, but also not claiming that he or anyone from his firm contacted Mr. Gomez with a job offer. R., pp. 76-77. Mr. Spooner testified to telling Gomez of an offer at Rangen’s consonant with the Job Analysis, but did not intimate or suggest how long the job might last.
It should be remembered that throughout, Mr. Gomez, being advised and represented by counsel, made a serious and sincere effort to establish total and permanent disability. However kind and generous Mr. Rangen’s motives may have been in finding a job for Mr. Gomez prior to any hearing before the Commission, it is or should be obvious to even the uninitiated that Mr. Gomez could not all at the same time accept an offer of employment based upon the Job Analysis (on Argonaut stationery) and successfully go before the Commission on his claim of total and permanent disability. Here was a well thought out Catch 22 presentation if ever there was one. It would be interesting to know if Rangen’s, Inc. (on Argonaut stationery) has since the entry of the award repeated the job offer. It will be interesting to later learn when this Court eventually reaches and decides the forfeiture issue if Rangen’s, Inc. and Argonaut recognize that, assuming arguendo the validity of their contention, forfeitures in Idaho being abhorred, Mr. Gomez should — now that the litigation is over and he is out of the Catch 22 box — be given an opportunity to be released from the claim of forfeiture.

. Houser v. Southern Idaho Pipe & Steel, Inc., 103 Idaho 441, 649 P.2d 1197 (1982). See dissent, 103 Idaho at 449, 649 P.2d at 1207 (right column).


. Comegys v. Idaho Air National Guard, 83 I.S.C.R. 261 (S.Ct. No. 14048, 1983 Opinion No. 25 filed February 15, 1983) (petition for rehearing pending).


. Grant v. Brownfield’s Orthopedic & Prosthetic, 83 I.S.C.R. 295 (S.Ct. No. 13780, 1983 Opinion No. 28 filed February 17, 1983) (petition for rehearing granted; rehearing on oral argument pending).